 
EXHIBIT 10.3

AMENDMENT NO. 1 TO GUARANTY
 
This AMENDMENT NO. 1 TO GUARANTY (this “Amendment”), dated as of October 29,
2010, between Leucadia National Corporation, a New York corporation (the
“Guarantor”), and BH Finance LLC, a Nebraska limited liability company, in its
own capacity as a lender under the Credit Agreement referred to below (the
“Lender”), and on behalf of each of the other Secured Parties under the Credit
Agreement referred to below (together, the “Guaranteed Parties”).
 
W I T N E S S E T H
 
WHEREAS, reference is made to that certain Guaranty, dated as of December 10,
2009 (as amended, modified, supplemented or restated and in effect from time to
time, the “Guaranty”), by the Guarantor in favor of the Guaranteed Parties;
 
WHEREAS, reference is made to that certain Credit Agreement, dated as of
December 10, 2009 (as amended, modified, supplemented or restated and in effect
from time to time, the “Credit Agreement”), among Berkadia Commercial Mortgage
LLC, a Delaware limited liability company (the “Borrower”), and the Lender,
pursuant to which the Lender has agreed to make Loans to the Borrower upon the
terms and subject to the conditions specified in the Credit
Agreement.  Capitalized terms used herein and not defined herein shall have the
meanings assigned to such terms in the Credit Agreement;
 
WHEREAS, reference is made to that certain Amendment No. 1 to Credit Agreement,
dated as of the date hereof (the “Amendment”), among the Borrower, the
Guarantor, and Lender, pursuant to which, inter alia, the parties have agreed to
increase the Commitment to an aggregate of $1,500,000,000;
 
WHEREAS, reference is made to that certain Participation Agreement, dated as of
the date hereof (as amended, modified, supplemented or restated and in effect
from time to time, the “Participation Agreement”), between Lender, as seller,
and Baldwin Enterprises, Inc., a Colorado corporation and wholly owned
subsidiary of Guarantor, as participant (“Participant”), pursuant to which
Participant has agreed to acquire from Lender, and Lender has agreed to sell to
Participant, a 100% interest in all Incremental Loans, and Participant has
agreed to assume 100% of the Incremental Commitment and fund all Incremental
Loans;
 
WHEREAS, Lender and Guarantor intend that, as a result of the entering into of
the amendments to the various documents and agreements described herein
(including the Amendment), such agreements and documents (as amended) should
operate so as to result in them sharing equally in the overall credit exposure
to the Borrower under the Credit Agreement; and
 
WHEREAS, the parties have agreed to amend the Guaranty in certain respects as
set forth below.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Accordingly, the parties hereto agree as follows:
 
SECTION 1.     Amendment to Guaranty.  Effective as of the Amendment Effective
Date (as defined in Amendment No. 1 to the Credit Agreement dated as of the date
hereof) and subject to the satisfaction of the terms and conditions set forth
herein, Section 1 of the Guaranty is hereby amended by amending and restating
the Section 1 of the Guaranty in its entirety as follows:
 
“SECTION 1.  Guaranty.
 
(a)              The Guarantor irrevocably and unconditionally guarantees, as a
primary obligor and not merely as a surety, the due and punctual payment when
due (whether at the stated maturity, by required prepayment, by acceleration or
otherwise and at all times thereafter) and performance by the Borrower of fifty
percent (50%) of all Guaranteed Obligations (“Guaranteed Obligations” means all
Obligations, collectively), including all Guaranteed Obligations which would
become due but for the operation of the Bankruptcy Code of the United States;
provided, that if at the time of enforcement of this Guaranty or of the
Guarantor’s obligations hereunder or other time of determination there are any
Incremental Loans outstanding under the Credit Agreement, then such amount shall
be reduced by the aggregate principal amount of such outstanding Incremental
Loans; provided, further that if the Guarantor thereafter recovers or is paid
any amount of the Incremental Loans, such corresponding amount of the aforesaid
Guaranty shall be reinstated.  The Guarantor further agrees that the Guaranteed
Obligations may be extended or renewed, in whole or in part, without notice to
or further assent from it, and that it will remain bound upon this Guaranty
notwithstanding any extension or renewal of any Guaranteed Obligation.
 
 
(b)              For the purpose of clarity, the following example illustrates
the application of the formula set forth in Section 1(a):  If at the time of
determination, there is $1,500,000,000 aggregate principal amount of Loans
outstanding, $500,000,000 of which are Incremental Loans, then the amount of the
Guaranteed Obligations guaranteed by Guarantor hereunder shall be equal
to  $250,000,000 [($1,500,000,000 X 50%) - $500,000,000].”
 
SECTION 2.     Representations and Warranties of the Guarantor.  The Guarantor
represents and warrants to the Guaranteed Parties that the execution and
delivery of this Amendment and any other agreements and instruments contemplated
hereby by the Guarantor and its performance hereunder and thereunder have been
duly and validly authorized by all necessary action on the part of the
Guarantor.  This Amendment has been, and any other agreements and instruments
contemplated hereby to be executed and delivered by the Guarantor will upon such
execution and delivery be, duly authorized, executed, and delivered by the
Guarantor and constitutes and will constitute, as the case may be, the legal,
valid, and binding obligation of the Guarantor, enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws now or hereafter in effect relating to creditor’s
rights generally and general principles of equity.
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
 
SECTION 3.     Binding Effect.  This Amendment shall be binding upon the
Guarantor and its respective successors and assigns, and shall inure to the
benefit of the Guaranteed Parties, and their respective successors and assigns.
 
SECTION 4.     Continuing Effect.  Except as expressly set forth in this
Amendment, all of the terms and provisions of the Guaranty are and shall remain
in full force and effect and the Guarantor shall continue to be bound by all of
such terms and provisions.  This Amendment is limited as specified herein and
shall not constitute an amendment of, or an indication of the Lender’s
willingness to amend, any other provisions of the Guaranty for any other date or
purpose.
 
SECTION 5.     Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
SECTION 6.     Severability.  Any provision of this Amendment held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof, and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
 
SECTION 7.     No Third Party Beneficiaries.  The parties hereby agree that
their respective representations, warranties and covenants set forth herein are
solely for the benefit of the other party hereto and its successors and
permitted assigns, in accordance with and subject to the terms of this
Amendment, and this Amendment is not intended to, and does not, confer upon any
Person other than the parties hereto and their respective successors and
permitted assigns any rights or remedies hereunder, including, the right to rely
upon the representations and warranties set forth herein.
 
SECTION 8.     Counterparts.  This Amendment may be executed in counterparts,
each of which shall constitute an original but all of which, when taken
together, shall constitute a single contract.  Delivery of an executed
counterpart of a signature page to this Amendment by facsimile transmission
shall be as effective as delivery of a manually executed counterpart of this
Amendment.
 
SECTION 9.     Rules of Interpretation.  The rules of interpretation specified
in Section 1.02 through 1.04 of the Credit Agreement shall be applicable to this
Amendment.
 
SECTION 10.    Jurisdiction; Waiver of Venue; Consent to Service of Process.
 
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT.  EACH
OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS.  EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, THAT IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH
ACTION OR PROCEEDING IN SUCH JURISDICTIONS.
 
EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 17 OF THE GUARANTY.  NOTHING IN THIS AMENDMENT
WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.
 
SECTION 11.    Waiver of Jury Trial.  EACH OF THE PARTIES HERETO, TO THE FULLEST
EXTENT PERMITTED BY LAW, WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT,
OR PROCEEDING ARISING OUT OF, IN CONNECTION WITH OR RELATING TO, THIS AMENDMENT,
THE OTHER LOAN DOCUMENTS AND ANY OTHER TRANSACTION CONTEMPLATED HEREBY AND
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH OF THE
PARTIES HERETO CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER.
 
[SIGNATURE PAGE FOLLOWS]
 
 
 
 

 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Amendment
as of the day and year first above written.
 
 
 
 

 
The Guarantor
 
LEUCADIA NATIONAL CORPORATION
       
 
By:
/s/ Joseph A. Orlando       Name:   Joseph A. Orlando       Title:   Vice
President                  

 
 

 
The Lender (on behalf of each of the Secured Parties)
 
BH FINANCE LLC
       
 
By:
/s/ Marc D. Hamburg       Name:   Marc D. Hamburg       Title:   President      
           

 
 
 
 

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO GUARANTY]
 
